Citation Nr: 1241149	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether severance of service connection for amyotrophic lateral sclerosis (ALS) was proper. 

2.  Entitlement to an initial rating higher than 30 percent for the ALS from September 9, 2008, until its severance effective August 1, 2010.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from November 25, 1969, to March 25, 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2009 (initial grant of service connection for the ALS with initial rating) and June 2010 (severance of service connection for the ALS) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  An August 2009 rating decision granted service connection for ALS effective September 23, 2008.

2.  At the time of that August 2009 rating decision and presently, the evidence indicates the Appellant did not serve for 90 days or more on active duty (AD) during a wartime period or after December 31, 1946; there also is no competent and credible evidence linking his ALS to his service.

3.  The August 2009 award of service connection for ALS is shown to have been clearly and unmistakably erroneous in that it was granted on a presumptive basis even though there is no presumption of service connection when a claimant only had ACDUTRA service.

4.  Other than ALS, the Appellant has not established service connection for any disorder.

5.  Prior to September 2009, his ALS was manifested by atrophy and weakness of his right hand and arm muscles, unsteady gait, tongue fasciculations, 
hypoactive reflexes, and nearly normal lung function.

6.  Since September 2009, competent medical opinion indicates he was unable to work due to his ALS, thus totally disabled on account of this disease.


CONCLUSIONS OF LAW

1.  As the criteria for severance of service connection are met, the severance of service connection for ALS was warranted.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112(b)(10) (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.318 (2012).

2.  The criteria for an initial rating higher than 30 percent for the ALS are not met, that is, prior to September 9, 2009, and there was no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(b), 4.88b, Diagnostic Code (DC) 8017 (2012).

3.  For the succeeding rating period from September 9, 2009, through August 1,  2010, however, so up until when the severance of service connection for this condition took effect, the criteria are met for a 100 percent rating for the ALS.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 8017 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


To this end, upon receipt of a complete or substantially complete application, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the claim for a higher initial rating for the ALS, a letter was sent to the Appellant in February 2009, prior to initially adjudicating this claim in the August 2009 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of this claim.  So he received all required notice concerning this claim.  There is no allegation or evidence of any content or timing error in the provision of the VCAA notice he received.  And as the pleading party, he, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice defect in timing or content but also, above and beyond this, that this defect is unduly prejudicial, meaning outcome determinative of his claim.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).  So absent this pleading or showing, the duty to notify has been satisfied.

Also keep in mind that this claim for a higher initial rating arises from his disagreement with the initial rating assigned for this disability following the determination that it is service connected.  Hence, his appeal of this claim concerns a "downstream" issue.  And once service connection is granted, the claim as it arose in its initial context has been substantiated (proven), so the initial intended purpose 
of the notice served.  Thus, additional notice is not required concerning the "downstream" elements of the claim, including in terms of his disagreement with the rating assigned.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And the RO did that.  The June 2010 SOC cited the applicable statutes and regulations and contained discussion of the reasons and bases for not assigning a higher initial rating for this disability.  The Appellant therefore has received all required notice and assistance concerning this claim that is being adjudicated in this decision.  38 U.S.C.A. § 5103A.  Therefore, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).

And as for the duty to assist him with this claim, the RO obtained his private evaluation and treatment records, as well as the report of his September 2010 VA compensation examination assessing the severity of this disability.  The report of this examination (albeit conducted subsequent to the date of severance), and the other evidence on file, contains the findings needed to properly adjudicate this claim including insofar as assessing the severity of this disability in relation to the applicable rating criteria and determining its impact on his functioning.  So another examination is not needed to decide this claim.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the issue of whether severance of service connection for ALS was proper, this matter arises from action initiated by the RO, not the Appellant.  As will be discussed below, severance of service connection requires compliance with particular notification procedures under the law, and the RO satisfied these requirements in this instance by way of an April 2010 letter.  Additionally, the Appellant was provided information regarding the laws and regulations applicable to a severance action (see rating decision dated in June 2010 and the SOC dated in June 2010).  Moreover, the severance is predicated on a finding that the original grant of service connection for this disease involved clear and unmistakable error (CUE).  As a general proposition, the VCAA does not apply to CUE claims, irrespective of whether the Board or, as here, RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either); Parker v. Principi, 15 Vet. App. 407 (2002).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Severance of Service Connection for ALS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Appellant has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For Veterans who have served ninety days or more during a war period or after December 31, 1946, certain chronic disabilities (such as ALS) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Effective September 23, 2008, 38 C.F.R. § 3.318 established presumptive service connection for ALS manifested at any time after active duty service.  See 73 Fed. Reg. 54691 (Sept. 23, 2008) and 74 Fed. Reg. 57072 (Nov. 4, 2009).  The requirements to establish service connection for ALS on a presumptive basis are as follows:

(a) Except as provided in paragraph (b) of this section, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.


(b) Service connection will not be established under this section:

(1) If there is affirmative evidence that ALS was not incurred during or aggravated by active military, naval, or air service;

(2) If there is affirmative evidence that ALS is due to the Veteran's own willful misconduct; or

(3) If the Veteran did not have active, continuous service of 90 days or more.

38 C.F.R. § 3.318.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

A review of VA Form 3101 dated in March 2009 shows that the Appellant's military service from November 25, 1969 to March 25, 1970, was ACDUTRA.

Active military service includes disability resulting from injury or disease incurred in or aggravated during AD and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(21)-(24), 106; 38 C.F.R. § 3.6(a), (d).  

The presumption of service incurrence for ALS, earlier mentioned, does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

A review of the record shows that, in an April 2009 rating action, the RO denied service connection for ALS since the condition was neither incurred in nor caused by military service.  Since the Appellant's service was reservist with ACDUTRA, in order to establish service connection for ALS, it must be shown to have been incurred while on ACDUTRA.  


However, in an August 2009 rating decision, the RO granted service connection for the ALS.  In awarding service connection, the RO noted that, although there was no evidence of ALS in the service treatment records (STRs), nor any medical evidence linking ALS to service, VA had amended its regulations, effective September 23, 2008, to include ALS as a presumptive chronic condition.  VA's decision to include ALS among the presumptive chronic conditions was due to a November 2006 report by the Institute of Medicine (IOM), which had concluded that development of ALS at any time after discharge or release from service is sufficient to establish service connection for the disease, if the Veteran had active, continuous service of ninety days or more.  The Appellant's post-service treatment records show treatment beginning in October 2007 for symptoms later diagnosed as ALS.  Based on this record, the RO granted service connection on a presumptive basis effective September 23, 2008, the date of the change in the law. 

In an April 2010 proposed rating action, however, the RO advised the Appellant of the intent to sever service connection for ALS.  In concluding that severance was warranted, the RO noted that the Appellant did not incur any disease, disability, or injury during his ACDUTRA; STRs were negative for complaints of, treatment for, or a diagnosis of ALS; ALS was not diagnosed until 2007; there is no medical or otherwise competent evidence to link ALS to his military service; and, he is not service connected for any other disability associated with his ACDUTRA.  The RO added that, in order to be entitled to presumptive service connection, the evidence must show that he was discharged from active military service.  The provisions of 38 C.F.R. § 3.318 therefore were inapplicable, and as there was no competent evidence linking the Appellant's ALS to service, service connection was not proper.  Appropriate due process notice was provided in April 2010.  The Appellant decided not to request a pre-determination hearing and did not submit any additional evidence tending to refute the appropriateness of the severance.  Thereafter, in a June 2010 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous, and service connection for ALS was severed effective August 1, 2010.  Thus, the due process provisions of 38 C.F.R. § 3.105(d) were complied with.

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court/CAVC) has set forth a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313  .

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).


However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that ... a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

The RO's decision to sever service connection for ALS was based on its determination that the Appellant was not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.318 because he did not have active, continuous service for a period of ninety days of more, only ACDUTRA.  At the time of the August 2009 rating decision, the record contained service and post-service treatment records indicating a diagnosis of ALS approximately thirty-seven years after service.  Since that time, the Appellant has submitted private treatment records indicating continued treatment for ALS. 

The Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of whether he had ALS during those many intervening years.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  But this absence of any suggestion of a neurological disability for so longer after the conclusion of his service is nonetheless probative evidence to be considered in making this determination of whether he had ALS during those many intervening years and may be viewed as evidence against this notion, just not the only or sole reason for concluding he did not.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection since the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Also, because ALS was not noted at any time during his service, any notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.  

That said, in Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011), the Federal Circuit Court and Veteran's Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Given the above, the Board must conclude that the August 2009 award of service connection for ALS did involve CUE, as the relevant statutory and regulatory provisions extant at that time were incorrectly applied.  Moreover, since then, the Appellant has not presented any competent evidence suggesting a relationship between his ALS and his 40-plus days of ACDUTRA service.  The prior grant was on an erroneous presumptive basis, since he did not have the required type of service, just ACDUTRA versus also AD, so not requiring that he provide or establish this nexus or linkage, himself.

Supporting medical evidence is not always or categorically required in every instance to provide this necessary nexus or linkage between current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But it is required if the particular condition claimed is not of the type that is readily amenable to mere lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Accordingly, the severance of service connection for ALS, on the basis of CUE, was proper, and the appeal is denied.

III.  Entitlement to an Initial Rating Higher than 30 Percent for the ALS from September 9, 2008, until its Severance as of August 1, 2010

Notwithstanding the severance, the Appellant maintains that an initial higher rating was warranted for the ALS during the time service connection was in effect from September 9, 2008, until its severance as of August 1, 2010.  

The RO granted service connection for ALS in August 2009.  The RO continued the rating in a November 2009 rating action, which also denied a total disability rating based on individual unemployability (TDIU).  The notice of disagreement (NOD) to that rating action was received at the RO later that same month.  Subsequent to adjudication of the claim, action was taken to sever service connection for the ALS, and a June 2010 rating decision severed service connection for this disability effective August 1, 2010.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  If he does, then the rating must be "staged" to compensate him for this variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability); and Hart v. Mansfield, 21 Vet. App. 505 (2007) (also employing this practice in claims that do not involve initial ratings but, rather, established ratings).

Additionally, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he/she has personal knowledge).

Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records).  When considering whether lay evidence is competent, the Board must determine on a case-by-case basis whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

But evidence must be both competent and credible to ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), citing its decision in Madden, the Federal Circuit Court recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the lower Veterans Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the RO assigned an initial 30 percent rating for ALS under 38 C.F.R. § 4.124a, DC 8017.  Under this DC, ALS warrants a minimum evaluation of 30 percent.  This rating contemplates "ascertainable residuals."  38 C.F.R. § 4.124a.  A disability rating higher than 30 percent is not directly provided under DC 8017.  In order to warrant a rating higher than 30 percent for ALS, the disorder must be rated on its residuals.  See 38 C.F.R. § 4.124a, DC 8017. 

The provisions of 38 C.F.R. § 4.124a provide that ALS may also be rated from 30 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and so forth, referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  Id. 

DC 8520 for paralysis of the sciatic nerve provides a 20 percent rating for moderate incomplete paralysis of that nerve; a 40 percent rating for moderately severe incomplete paralysis; and a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale provided for injury for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis not characterized by organic changes the maximum rating which may be assigned will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be from the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Private medical records dated in October 2007 show the Appellant complained of right leg weakness since 2005.  Thereafter he began having right hand weakness and atrophy.  The examination revealed that he had slow and mildly unsteady gait, right hand and arm weakness, mild right leg right leg weakness, scattered diffuse fasciculations, and mild hand tremors.  The reflexes were generally hypoactive.  There were tongue fasciculations.  The examiner indicated that he did not appreciate upper motor neuron signs.  A December 2007 electrodiagnostic study was considered abnormal.  The findings were consistent with a generalized disorder affecting the anterior horn cells or peripheral motor axons.  Coupled with his history and clinical findings, the EMG abnormalities were consistent with a lower motor neuron disorder, ALS.  

The record contains the reports of several private examinations that date between October 2007 and July 2010.  

In considering the examination reports pertinent to his appeal period, the October 2008 report shows that the Appellant reported slightly increased hand weakness and gait imbalance.  He ambulated with a walker.  He denied pain or sensory symptoms, speech problems, breathing problems, swallowing difficulties, sleep problems, numbness, or voiding problems.  The mental status examination was normal.  The cranial nerve examination revealed mild tongue fasciculations.  There was no dysarthria.  The gag reflex was intact.  He needed to push off with one hand in order to rise from the chair.  His gait was slow and mildly unsteady.  There was atrophy of the right hand and arm muscles.  The cough and sniff forces appeared normal.  The FVC was 3.76L (100%).  The sensory examination was unremarkable.  The strength was as follows: bilateral arm abductors, 4/5; arm flexors 5/5; arm extensors, 5/5; wrist flexors, 5/5; wrist extensors, 4/5; finger flexors, 5/5; finger flexors, 5/5; finger extensors, 4/5; ulnar intrinsics, 3/4; median intrinsics, 3/3; hip flexors 5/5; knee flexors, 5/5; foot dorsiflexors, 5/5; plantar flexors, 5/5; toe flexors, 5/5; and toe extensors 5/5.  Jamar handgrip dynamometer recording was bilaterally 65/55 (RHD).  An appendix to the examination indicated that such functions as speech, salivation, swallowing, handwriting, cutting food and handling utensils, dressing and hygiene, turning in bed and adjusting clothes, were all considered normal.  He walked with a cane and was slow in climbing stairs.  There was no dyspnea, orthopnea, or respiratory insufficiency.    

The February 2009 report shows that the Appellant had continuing hand weakness and gait imbalance.  He ambulated with a walker.  He reported that he retired from his job.  He denied pain or sensory symptoms, speech problems, breathing problems, swallowing difficulties, sleep problems, numbness, or voiding problems.  The general examination was unremarkable.  The mental status examination was normal.  The cranial nerve examination revealed mild tongue fasciculations.  There was no dysarthria.  The gag reflex was intact.  He needed to push off with one hand in order to rise from the chair.  His gait was slow and mildly unsteady.  There was atrophy of the right hand and arm.  The reflexes were hypoactive.  The sensory examination was unremarkable.  The cough and sniff forces appeared normal.  The FVC was 2.86L (76%).  There was atrophy of the right hand and arm muscles.  The sensory examination was unremarkable.  The strength was as follows: bilateral arm abductors 4/5; arm flexors 5/5; arm extensors, 5/5; wrist flexors, 5/5; wrist extensors, 4/5; finger flexors, 5/5; finger extensors, 4/5; ulnar intrinsics, 3/4; median intrinsics, 3/3; hip flexors, 5/5; knee flexors, 5/5; foot dorsiflexors, 5/5; plantar flexors, 5/5; toe flexors, 5/5; and toe extensors 5/5.  Jamar handgrip dynamometer recording were 52/63 (RHD).  An appendix to the examination indicated that such functions as speech, salivation, swallowing, cutting food and handling utensils, dressing and hygiene, turning in bed and adjusting clothes, were all considered normal.  Handwriting of the left was slow or sloppy.  He needed assistance walking and climbing stairs.  There was no dyspnea, orthopnea, or respiratory insufficiency.  

The July 2009 report shows that the Appellant reported slightly increased leg weakness and gait imbalance.  The general examination was unremarkable.  The mental status examination was normal.  The cranial nerve examination revealed mild tongue fasciculations.  There was no dysarthria.  The gag reflex was intact.  He needed to push off with one hand in order to rise from the chair.  His gait was slow and mildly unsteady.  The cough and sniff forces appeared normal.  The FVC was 2.55L (67%) (76% on 2/9/09).  There was atrophy of the right hand and arm muscles.  The sensory examination was unremarkable.  The strength was as follows: bilateral arm abductors, 4/5; arm flexors 5/5; arm extensors, 5/5; wrist flexors, 5/5; wrist extensors, 4/5; finger flexors, 5/5; finger flexors, 5/5; finger extensors, 3/4; ulnar intrinsics, 3/4; median intrinsics, 2/3; hip flexors 5/5; knee flexors, 5/5; foot dorsiflexors, 5/5; plantar flexors, 5/5; toe flexors, 5/5; and toe extensors 5/5.  Jamar handgrip dynamometer recording bilaterally was 47/57 (63/72 on 10/12/07) (RHD).  An appendix to the examination indicated that such functions as speech, salivation, swallowing, cutting food and handling utensils, dressing and hygiene, turning in bed and adjusting clothes, were all considered normal.  Handwriting of the left hand was slow or sloppy.  He needed assistance walking and climbing stairs.  There was no dyspnea, orthopnea, or respiratory insufficiency.    

In September 2009, the appellant submitted a statement from the Chief of the Department of Neuromuscular Medicine of the University of Connecticut Health Center.  This physician indicated that the Appellant was unable to work due to his ALS.  

The Appellant was scheduled for VA examination in October 2009, but failed to report to this examination.

The private examination conducted in July 2010 noted he had a recent fall and was using a walker.  He denied pain or sensory symptoms, breathing problems, swallowing difficulties, sleep problems, pain, numbness, or voiding problems.  The cough and sniff forces appeared normal.  The FVC was 1.63L (43%) (54% on 3/15/10).  The strength was as follows: bilateral arm abductors 4/5; arm flexors, 5/5; arm extensors, 5/5; wrist flexors, 5/5; wrist extensors, 4/5; finger flexors, 5/5; finger flexors, 5/5; finger extensors, 3/4; ulnar intrinsics, 3/4; median intrinsics, 2/3; hip flexors 5/5; knee flexors, 5/5; foot dorsiflexors, 5/5; plantar flexors, 5/5; toe flexors, 5/5; and toe extensors 5/5.  Jamar handgrip dynamometer recording are as follows bilaterally 51/55.  

A VA examination was conducted in September 2010.  While this examination was conducted a month after the effective date of his severance, the Board notes that the Appellant was then using a walker.  He reported decreased strength in the upper and lower extremities.  He also reported decreased range of motion in the right shoulder and right knee.  He reported that he was able to take care of himself.  On examination, he had a broad based gait.  Strength testing was as follows: deltoids, 4/5+; biceps, triceps, forearms, flexion, and extension were 5/5+; bilateral grip was 4/5+with decreased hypothenar/thenar eminence; iliopsoas, quads, hamstrings, anterior tibialis, gastrocnemius, plantar flexion and extension bilaterally were 5/5. On sensory examination, the vibratory and sharp/light touch were intact.  The deep tendon reflexes of the biceps, triceps, knees, and ankles were 1+.  There was a negative Babinski and Romberg testing.  The diagnosis was ALS with progressive symptoms causing moderate functional impairment.    

Prior to September 2009, the majority of the private medical examination findings demonstrate that any residuals that can be attributed to ALS do not warrant a rating in excess of 30 percent.  Neurologic examination, including motor and sensory testing, was within normal limits.  Moreover, muscle strength was for the most part normal or near normal in both upper and lower extremities.  There was decreased right hand strength as well as unsteady gait.  Although the private examiner performed EMG/NCV studies and concluded that the abnormal findings were compatible with residual neuropathy from ALS, he did not identify any specific impairment associated with the abnormal EMG/NCV studies.  Rather, the physical examination findings reported by this examiner suggest no more than slight, if any residual neurological impairment.  In considering the Appellant's occupational functioning, he was still able to attend to his usual daily activities.  Based on the foregoing, and taking the Appellant's symptoms and abnormal examination findings over the years under consideration, the Board finds that an initial disability rating in excess of 30 percent for the Appellant's ALS is not in order.

However, there is noted evidence of increasing loss of function such as in walking, climbing stairs, and handwriting.  There was also a noted decrease in lung function.  As reported by the private examiner, the Appellant was unable to work in September 2009.  These findings are highly probative in this case because the examiner had an intimate view of  the Appellant's entire medical history and progress and was in a better position to render an opinion as to all residual functional impairment caused by ALS.  Therefore, resolving all reasonable doubt in favor of the Appellant, the Board finds that a 100 percent rating was warranted beginning in September 2009.

Furthermore, in considering the evidence prior to September 2009, there was no evidence of exceptional or unusual circumstances as to warrant the referral of this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Appellant's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Appellant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, prior to September 2009, the Appellant had not shown the required marked interference with his employment, meaning above and beyond that contemplated by the schedular rating for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, the symptoms he has complained about concerning his ALS, namely, neurological dysfunction, are contemplated by the regular schedular rating criteria inasmuch as the applicable DC takes these symptoms and consequent impairment into account.

Moreover, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  As already noted, while there was complaints and ongoing treatment, for this disability, it certainly was not inpatient treatment (hospitalization) and on a frequent basis.  So an extra-schedular referral is/was not warranted in these circumstances.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Severance of service connection for ALS, effectuated by a rating decision of June 2010 (prospectively effective as of August 1, 2010), was proper.

The claim of entitlement to an initial disability rating higher than 30 percent for the ALS, prior to September 9, 2009, is denied.

However, a higher 100 percent rating for the ALS is granted from September 9, 2009, until the severance as of August 1, 2010, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


